Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are presenting for examining.

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) submitted on 10/25/20 and 11/11/20 by the applicant have been received and fully considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of US Patent No. 10,817,423 - (“REF”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above identified claims of the present would have been obvious over the above cited claims of (“REF”), which inter alia include:
Regarding independent claim 1:  (New) A system, comprising: at least one processing device; and memory storing instructions configured to instruct the at least one processing device to: monitor use of memory regions in volatile memory; based on monitoring the use of the memory regions, identify at least one of the memory regions of the volatile memory; detect an impending loss of power to the volatile memory; and in response to detecting the impending loss of power, copy data stored in the identified memory regions to non-volatile memory. (The recitation of claims 1-3 of (“REF”) disclose all the feature(s) of the claimed invention).
Regarding independent claim 9, A method, comprising: identifying at least one first region of memory regions in volatile memory, wherein the identified at least one first region is to be saved; detecting a loss of power to the volatile memory; and in response to detecting the loss of power, copying first data stored in the identified at least one first region to non-volatile memory. (See the recitation of claims 9-10 of (“REF”))
Regarding independent claim 20, A non-transitory computer-readable storage medium storing instructions that, when executed by a processing device, cause the processing device to perform a method, the method comprising: identifying at least one first region of memory regions in volatile memory, wherein the identified at least one first region is to be saved; detecting an impending loss of power to the volatile memory; and in response to detecting the impending loss of power, (“REF”)).
The same analysis and comparison can be similar performed similar between claims 2-8, 10-19 with claims 2-8, 10-19 of (“REF”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879.  The examiner can normally be reached on Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HIEN N. NGUYEN
Primary Examiner
Art Unit 2824


/HN/
February 13, 2021


/HIEN N NGUYEN/Primary Examiner, Art Unit 2824